UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of September, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) GRUPO TELEVISA AND TELEMUNDO ANNOUNCE AGREEMENT TO BROADCAST SOCCER MATCHES OF PREMIERE MEXICAN TEAMS IN THE U.S. MEXICO CITY AND MIAMI - September 28, 2008 - Grupo Televisa, S.A.B. ("Televisa"; NYSE:TV; BMV:TLEVISA CPO) and Telemundo Communications Group Inc. ("Telemundo"), a leading producer of high-quality content for Hispanics in the U.S. and audiences around the world, today announced an agreement which enables Telemundo to broadcast in the U.S. all of the soccer matches played at the home stadiums of six of Mexico's premiere teams. These rights also include matches that would involve these teams from the playoffs, semifinals and finals of the Mexican National Championship. Ricardo Perez Teuffer, Vice President of Sports and Special Events of Televisa, said, "The demand in the United States to view top quality soccer from Mexico is substantial and growing, reflectingthe popularity of the sport and the rapid increase in both size and influence of the Hispanic population in the U.S.
